Citation Nr: 1343268	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  08-28 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for psoriasis.

2.  Entitlement to service connection for anxiety disorder, to include as secondary to psoriasis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard (PRARNG) from January 1979 to August 1997, with periods of verified active duty for training (ACDUTRA) from April 1979 to August 1979 and March 1985 to May 1985.  Between August 1979 and August 1997 he served various periods of ACDUTRA and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and December 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which declined to reopen the Veteran's claims for service connection of psoriasis and anxiety disorder, respectively.

In a March 2011 decision, the Board reopened both claims and remanded the appeal for additional development.  The case now returns for further appellate review.


FINDINGS OF FACT

1.  There is a balance of evidence on the question of whether psoriasis is linked to service.  

2.  The Veteran's anxiety disorder has been medically linked to his psoriasis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for psoriasis have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 1154, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2013).  

2.  The criteria for service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in this case, no discussion of compliance with VA's duty to notify and assist is necessary. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for an increase in disability caused by a service-connected disorder.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Psoriasis

The evidence of record establishes that the Veteran began experiencing symptoms of psoriasis in February 1988 and was diagnosed with psoriasis in January 1991.  He was medically discharged from PRARNG in August 1997 due to his psoriasis.  The Veteran's military occupational specialty (MOS) was Watercraft Operator.  The evidence shows that his duties during periods of ACDUTRA and INACDUTRA required him to be out on the water on boats, exposed to sunlight, sea water, intense sweating, heat, and weather elements.  His duties also included painting and cleaning boats, which exposed him to lead paint, chemicals, and solvents.  The Veteran contends that exposure to all of these elements caused and/or aggravated his psoriasis.

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of INACDUTRA during which the Veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by a member of the National Guard of any State under 32 U.S.C.A. §§ 315, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty, other than full-time duty, performed by a member of the National Guard of any State under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23)(A); 38 C.F.R. § 3.6(d). 

Thus, with respect to the Veteran's Army National Guard service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

The Veteran's complete service personnel records are not associated with the claims file.  However, the records in the claims file show that the Veteran had ACDUTRA every year from 1979 through 1997.  The number of days of ACDUTRA varied, but he had confirmed periods of ACDUTRA from April 1979 to August 1979 and March 1985 to May 1985.  Orders and Statements of Retirement Points strongly indicate that he had 24 months of active duty from September 1981 to September 1983.

In a December 1991 lay statement, the Veteran stated that around February 1988 while performing duties as a Watercraft Operator he started noticing itching on his body.  Records confirm that he was subsequently diagnosed with psoriasis and treated for it from January 1991 to the present day.

Statements of Retirement Points show that the Veteran had 15 days of ACDUTRA per year in 1988, 1989, and 1991, and 33 days in 1990.  He had 15 to 35 days of ACDUTRA per year from 1992 until his medical discharge in 1997.  His periods of ACDUTRA and INACDUTRA are not clearly defined.  The Board notes that he also worked in Watercraft Support Maintenance as a Marine Machinery Mechanic as a full-time civilian employee when he was not on duty with the PRARNG.

In an August 1991 private treatment record, a private physician Dr. Nieves stated that due to his psoriasis, the Veteran should not deal with paints; chemicals like solvents, cleaning agents, or insecticides; cement or derivatives; or spend much time in the sun.

Service treatment records (STRs) show that a physical profile board (PPB) was conducted in October 1991 due to his psoriasis.  The PPB documents describe the Veteran's job conditions as follows: "his job description requires him to work both inside and outside in a marine setting, exposed to drafts, changing temperatures, and bad weather outside; to dust, heat, fumes, dirt, and grease."  In the PPB report, a VA dermatologist stated that the etiology of psoriasis is unknown, but that the Veteran's condition was worsening and "I believe his job is a great factor in the worsening of his condition.  In my opinion he must be retired."  The PPB recommended he return to duty with the permanent profile 2P and assigned limitation to avoid prolonged exposure to sun (no more than one hour), exposure to solvents and chemical agents.  

When asked for an opinion on direct causation in January 1992, the same VA dermatologist stated that the Veteran had no history of any systemic disease and "was doing well until three years ago when developed pruritic lesions on trunk and extremities" diagnosed as psoriasis and confirmed by biopsy.  She summarized his courses of treatment and concluded:

[Psoriasis'] etiology is unknown but genetic predisposition...may be triggered by environmental factors, stress or chemical exposure as proposed.  The role of these factors is controversial and [it is] very difficult if not impossible to state clear cut relation of specific factor and psoriasis.  This patient is exposed to hard environmental factors at work but at this moment it is not possible to conclude that his skin disease course is due only to his working conditions.

As a result of the PPB and limitations, a March 1992 memorandum stated that the Veteran should not be near salt water, chemicals, or exposed to direct sunlight for extended periods of time.  However, "after several months" a new civilian doctor stated that the Veteran could return to normal duties without limitations because his condition had improved.  But a November 1993 memorandum referenced the 1991 PPB and stated, "At the present time, [the Veteran's] performance of his MOS is affected due to his condition."  In April 1994 after another PPB it was recommended he return to duty with no profile.  A November 1994 memorandum referred the Veteran for a medical re-evaluation, stating that his psoriasis persisted and was aggravating.

In August 1997, he was medically discharged because his psoriasis prevented him from performing his MOS.

A November 2008 note from private physician Dr. Ortiz stated that the Veteran's duties in the PRARNG included chipping, priming, and painting vessels, long hours under the sun, and exposure to weather conditions outside and fumes inside.  She opined, "All of the contaminants that he was probably exposed to could alter his skin immunological responses and this could have caused this condition[;] besides that there are some contaminants that have direct relationship to psoriasis. . . .  It is more probable than not that his condition is secondary to his work during his active service."

A September 2011 VA examiner opined that the onset of the Veteran's psoriasis was not related to the exposure to lead paint, fumes, or weather conditions during active military service.  His rationale was that "according to the present medical knowledge," it has not been shown or is not known to be triggered or caused by these factors.  The Board finds that this rationale is contradicted by the other medical opinions of evidence, and by the repeated limitations placed on the Veteran in service to avoid these factors specifically because of their observed effect on his psoriasis.  As a result, the Board accords greater probative weight to the two medical opinions that support a finding that the Veteran's psoriasis was caused and/or aggravated by service.  Moreover, the STRs and the Veteran's medical discharge support a finding that the job conditions inherent in his MOS caused or aggravated his psoriasis. 

Due to the incomplete personnel records and imprecision of the periods of ACDUTRA/INACDUTRA, it is impossible to pinpoint whether the Veteran's psoriasis symptoms and/or diagnosis had their onset during a periods of ACDUTRA, INACDUTRA, or civilian employment.  However, taking into account the Veteran's lengthy National Guard service, his MOS, the STRs, medical opinions, and lay statements, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence establishes a link between current disability and service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990)

II.  Anxiety Disorder

The Veteran contends that his anxiety disorder is due to his psoriasis.

Social Security Administration (SSA) records include a psychiatric evaluation conducted in December 1997.  The evaluating psychiatrist diagnosed "mood disorder due to General Medical Condition."  The only medical condition she addressed in her evaluation was the Veteran's "chronic and severe psoriasis...generalized throughout the skin."  She noted that he was retired from work due to "his condition."  

The Veteran underwent a VA mental health examination in August 1998.  The VA examiner diagnosed "anxiety disorder, not otherwise specified, secondary to skin condition (psoriasis)."

There is no evidence in conflict with these opinions.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen.  The evidence shows that a current disability of anxiety disorder exists.  The probative medical opinion evidence of record shows that the anxiety disorder was proximately caused by the Veteran's psoriasis, which the Board has found to be service-connected.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for such disability on a secondary basis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for psoriasis is granted.

Service connection for anxiety disorder is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


